DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-16 are pending.
Claim 13 is cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-12 and 14-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While MORITA et al. (EP 2763261) discloses a power state of any point of a power system is estimated with high accuracy to appropriately perform monitoring of the state of the entire power system.  A power system state estimation device is provided which includes a power system data database which holds node information indicative of positions in the power system and facility information including sensors in association with each other, a sensor data database which holds the output of the sensors, an estimation environment setting unit which determines a sensor to be used when a power state at a particular node is estimated, Kanbara et al (USPGPUB 20030078797) discloses a supply and demand electric power between an electric power supplier and a node or a group of nodes individually having an electric power generator, the present invention provides an electric power supply and demand management system capable of obtaining the difference between the total of electric power supplied from the electric 
Claim 1, classifying first meter data into a plurality of groups, the first meter data being meter data metered in a first time zone by at least some of a plurality of metering devices; calculating variation of the first meter data for each of the groups of the classification; determining, for each of the groups, whether to use a substitute value or meter data in a second time zone in estimation computation for estimating a system state, on the basis of the variation; and performing the estimation computation on the basis of a result of determination, wherein the processor determines that the substitute value is to be used when the variation is equal to or smaller than a threshold, and determines that the meter data in the second time zone are to be used when the variation exceeds the threshold, and the threshold is determined on the basis of error required in a system and the number of metering devices belonging to each of the groups.

Claim 15, classifying first meter data into a plurality of groups, the first meter data being meter data metered in a first time zone by at least some of a plurality of metering devices; calculating variation of the first meter data for each of the groups of the classification; determining, for each of the groups, whether to use a substitute value or meter data in a second time zone in estimation computation for estimating a system state on the basis of the variation; and performing the estimation computation on the basis of a result of determination, wherein in the determination, it is determined that the substitute value is to be used when the variation is equal to or smaller than a threshold, and it is determined that the meter data in the second time zone are to be used when the variation exceeds the threshold, and the threshold is determined on the basis of error required in a system and the number of metering devices belonging to each of the groups.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119